Citation Nr: 0710902	
Decision Date: 04/12/07    Archive Date: 04/25/07

DOCKET NO.  03-30 005	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland



THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).  



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from March 1954 to 
February 1957 and September 1961 to October 1975.  

In June 2006 the Board of Veterans' Appeals (Board) accepted 
medical evidence as a claim for a TDIU rating and remanded 
the claim to the RO, via the Appeals Management Center (AMC), 
to adjudicate the claim.  

In a December 2006 rating action, the RO denied the claim of 
entitlement for a TDIU rating.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The veteran has been granted service connection for 
bipolar disorder, rated as 50 percent disabling; for a 
hysterectomy, rated as 30 percent disabling; and for the 
residuals of a cystectomy of the right breast, rated at a 
noncompensable level.  

3.  The service-connected disabilities are shown to preclude 
the veteran from performing substantially gainful employment 
consistent with her educational and occupational background.  



CONCLUSION OF LAW

The criteria for the assignment of a total rating based on 
individual unemployability due to service-connected 
disability are met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16 (2006).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

In light of the favorable action taken hereinbelow, the Board 
finds that all notification and development action needed to 
render a fair decision on this aspect of the appeal has been 
accomplished.  



II. Analysis

Under the applicable criteria, total disability ratings based 
on individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more service-connected disabilities, 
provided that one of those disabilities is ratable 40 percent 
or more, and there is sufficient additional service-connected 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.16.  

The veteran has service-connected disabilities as follows: 
bipolar disorder (rated as 30 percent disabling from March 
19, 2001 to September 22, 2005, and as 50 percent disabling 
from September 23, 2005); hysterectomy (rated as 30 percent 
disabling from October 15, 1975), and cystectomy of the right 
breast (rated as noncompensable from October 15, 1975).  

The veteran's combined service-connected disability rating 
was 50 percent from March 19, 2001 to September 22, 2005, and 
is currently 70 percent (from September 23, 2005).  

In the present case, the veteran does, in fact, meet the 
threshold requirement for a total disability rating in that 
her combined service-connected disabilities are rated at 70 
percent.  38 C.F.R. § 4.16(a).  

Since the veteran meets the threshold requirement for a total 
disability rating there must also be a determination that the 
veteran's service-connected disabilities are sufficient to 
produce unemployability without regard to advancing age or 
non-service connected disability.  38 C.F.R. §§ 3.340, 3.341, 
4.16.  

The veteran was seen at the VA Medical Center in September 
1999.  The psychologist noted that the veteran had a master's 
degree in counseling, but was working as a cashier in a 
grocery store due to her mental state.  

The veteran was seen at the VA Mental Health clinic in April 
2004.  The treating physician noted that the veteran had been 
fired from her job as an actress because she was irritable 
when given directions by various play personnel and also from 
her commute of 45 miles each way.  

The veteran was seen at the VA Mental Health clinic in 
September 2004.  The physician noted that the veteran was 
fired from her last job in doing theater work.  

At a VA examination in September 2005, the examiner noted 
that the veteran was extremely difficult to interview and was 
very confused about prior diagnoses.  The VA physician noted 
that the veteran's teaching career ended in 1992 mostly 
because of her bipolar disorder.  

The VA physician also noted that the veteran had remained 
unemployed due to her bipolar condition.  The examiner opined 
that the veteran manifested a severe bipolar condition.  It 
was noted that the veteran was competent in handling funds, 
but it would be prudent to revisit the issue of competency in 
view of the veteran's worsening bipolar condition.  

The VA physician assigned the veteran a Global Assessment of 
Functioning (GAF) of 45.  

According to the Fourth Edition of the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders (DSM-IV), the GAF is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  

GAF scores between 41 and 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting), or any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job).  

The Board notes that for a veteran to prevail on a total 
rating claim, the record must reflect some factor that takes 
the claimant's case outside the norm.  The sole fact that a 
veteran is unemployed or has difficulty finding employment is 
not enough, since a high rating in itself is recognition that 
the impairment makes it difficult to obtain and keep 
employment; the question is whether the claimant is capable 
of performing the physical and mental acts required for 
employment, not whether the claimant can find employment.  
See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  

The Board finds that, given the veteran's history of extended 
unemployment and the findings of  the September 2005 VA 
examination, the service-connected bipolar disorder is 
productive of a disability picture that more nearly 
approaches that reflected by serious deficiency in industrial 
adaptability.  

As such, the service-connected disabilities, which are rated 
at a combined level of 70 percent, are shown to be productive 
on a overall level social and industrial incapacity as to be 
found to preclude the veteran from performing any form of 
substantially gainful employment, even with consideration of 
her higher level of academic achievement and previous work 
history.   

Accordingly, by extending the benefit of the doubt to the 
veteran in this case, the Board finds that grant of TDIU 
rating is warranted.  

In adjudicating this claim, the Board has applied the 
benefit-of-the-doubt doctrine to reach a favorable decision.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).  



ORDER

A total disability rating based on individual unemployability 
due to service-connected disability is granted, subject to 
the regulations governing the award of VA monetary benefits.  


____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


